Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicant Arguments pages 9-16, with respect to the rejection(s) of the independent claim(s) 1(8, 9, and 11) and the rejection(s) of the dependent claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.
Allowable Subject Matter
Claims 1-9, and 11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.  First, Applicant’s arguments with respect to traversing the prior art of record are persuasive.  In addition, based on an updated search and further consideration, the Examiner finds that the claimed invention is patentably distinct based on the following additional rationale.
 Nix (US Patent Publication No. 20150143125, hereinafter Nix) teaches a method for downloading an access profile for access to a communication network by a security module, said access profile being prepared for a user by a network operator and available at a server configured to provide by downloading to the security module said access profile, said downloading comprising: establishing a secure downloading session by the security module, in the course of which session keys are generated jointly between the server and the security module and in which the server signs data by using a private 
 JEONG et al. (US Pre-Grant Publication No. 20090138720, hereinafter JEONG) teaches obtaining by the security module a first verification datum prepared by said network operator, the verification datum corresponding to a public downloading key of the server.  
 Lee (US Pre-Grant Publication No. 20140287725, hereinafter Lee) teaches verifying by the security module authenticity of the server's public downloading key by using the first verification datum, wherein the security module verifies that the public downloading key of the server corresponds to a public downloading key envisaged by the network operator during preparation of the first verification datum; and in response to the public downloading key being not verified authentic, interrupting the downloading of the access profile.
The prior art of record fails to teach or suggest, individually or in combination, each and every limitation of the claimed invention, within the context of the claimed invention as a whole, as recited in Claims 1, 8, 9, and 11.
Although Nix discloses a method for downloading an access profile for access to a communication network by a security module, said access profile being prepared for a user by a network operator and available at a server configured to provide by downloading to the security module said access profile, said downloading comprising: establishing a secure downloading session by the security module for downloading the access profile, in the course of which session keys are generated jointly between the server and the security module and in which the server signs data by using a private downloading key with which a-the public downloading key is associated, and the security module authenticates the server by verifying said signed data by using said public downloading key, Nix does not disclose obtaining by the security module a first verification datum prepared by said network operator, the verification datum corresponding to a digest of a public downloading key of the server; after JEONG, which teaches obtaining by the security module a first verification datum prepared by said network operator, the verification datum corresponding to a public downloading key of the server; and Lee, which teaches verifying by the security module authenticity of the server's public downloading key by using the first verification datum, wherein the security module verifies that the public downloading key of the server corresponds to a public downloading key envisaged by the network operator during preparation of the first verification datum; and in response to the public downloading key being not verified authentic, interrupting the downloading of the access profile. However, the Examiner notes that the prior art does not properly disclose the verification datum corresponding to a digest of a public downloading key of the server; and establishing a secure downloading session by the security module for downloading the access profile.
Thus, the Examiner finds that the prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious the claimed invention as a whole, without the usage of impermissible hindsight reasoning.
Claims 2-7 are allowable based on at least on their depending from an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID TALAMINAEI whose telephone number is (571)270-3283. The examiner can normally be reached Flexible, M-F 7:30 -5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID TALAMINAEI/Examiner, Art Unit 2436                                                                                                                                                                                                        
/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436